Exhibit 10.1

RELEASE OF CLAIMS

This Release of Claims (the “Release”) is dated September 30, 2020 and is
entered into by and between Mark J. Fitzpatrick (the “Executive”) and Chiasma,
Inc. (the “Company”) (together the “Parties”) in connection with the Amended and
Restated Executive Employment Letter between the Executive and the Company dated
May 31, 2019 (the “Agreement”) and with the Parties’ subsequent agreement to
additional and amended terms in connection therewith. Terms with initial
capitalization that are not otherwise defined in this Release have the meanings
set forth in the Agreement. The consideration for the Executive’s agreement to
this Release consists of the Termination Benefits (as defined below) and other
compensation and benefits provided in this Release, the receipt of which are
conditioned on the Executive’s timely execution and nonrevocation of this
Release.

1. Transition Period; Employment Termination Date.

a. Transition Period. The Executive’s departure from the Company will be
publicly announced as determined by the Company in its good faith discretion
after consultation with the Executive. The Executive shall continue to be
employed by the Company until the earlier of (i) the appointment by the
Company’s Board of Directors (the “Board”) of a new Company Chief Financial
Officer (the date such appointment occurs, the “CFO Appointment Date”) and (ii)
June 30, 2021, unless the Executive’s employment is earlier terminated by either
Party. The Executive’s actual last day of employment, whether it is the CFO
Appointment Date, June 30, 2021 or an earlier date, is the “Employment
Termination Date.” The time period between the date of this Release and the
Employment Termination Date is the “Transition Period.” To avoid doubt, the
Executive’s automatic termination, as provided above, on either the CFO
Appointment Date or June 30, 2021 shall be considered a termination by the
Company without Cause for the purposes of the Agreement, this Release, and the
Equity Documents. Executive’s employment during the Transition Period shall be
pursuant to the terms and conditions of the Agreement, as amended by this
Release. To avoid doubt, the Executive will be entitled to indemnification for
actions taken or omitted to be taken on behalf of the Company in Executive’s
current and former capacities as an officer and director, before and during the
Transition Period, to the fullest extent permitted under applicable law and as
provided in the Indemnification Agreement made as of June 21, 2015 (the
“Indemnification Agreement”).

b. Transitional Services. During the Transition Period, the Executive will (i)
continue to provide the Executive’s existing services as President and Principal
Financial Officer of the Company; (ii) continue to receive the Executive’s
current base salary rate and remain eligible under the Company’s employee
benefit plans (subject to applicable benefit plan terms); (iii) continue to be
eligible to receive the Special Incentive Bonus (subject to Section 3 of the
Agreement); and (iv) except as modified by this Release, remain eligible for an
annual bonus, equity and Termination Benefits (subject to Section 8 of the
Agreement).

c. Equity Rights.

(i) Notwithstanding anything to the contrary in the Agreement (including
Section 8(e) of the Agreement), the Equity Documents or any other Company
agreement or policy:

(A)    The Executive shall remain eligible for acceleration of certain of the
Executive’s stock options under the Agreement and Equity Documents upon the
consummation of a Change in Control (the “CIC Acceleration”); provided, however,
that following the CFO Appointment Date, the CIC Acceleration shall apply only
to stock options that were scheduled to vest on or prior to June 30, 2021
(assuming for these purposes that the Executive maintained a service
relationship with the Company through June 30, 2021). For the avoidance of
doubt, Executive’s provision of Consulting Services under Section 3 of this
Release is deemed to constitute the Executive’s maintenance of a service
relationship with the Company.

(B)    The Executive shall not be eligible for any new stock option or other
equity grant in 2021;

(ii) The Executive shall remain eligible under Section 8(f)(c) of the Agreement
for the acceleration of Executive’s stock options or other equity awards and
extension of the Exercise Period and the Company



--------------------------------------------------------------------------------

shall provide such Termination Benefit to Executive in connection with a
termination of Executive’s employment by the Company without Cause, by Executive
for Good Reason or Executive’s automatic termination on the CFO Appointment Date
where such termination occurs on or before the last day of the Specified Period
(i.e., December 17, 2020).

(iii) Other than as provided in this Section 1.c. the Executive shall not be
eligible for any acceleration of any of the Executive’s stock options or other
equity awards in connection with the termination of the Executive’s employment
or (if applicable) consulting relationship with the Company; and

(iv) Except as modified by this Section 1.c., the Executive’s stock option and
other equity rights shall remain subject to the Equity Documents in all
respects.

d. 2020 Annual Bonus. The Executive will be eligible for a 2020 annual bonus at
the Bonus Target provided in Section 3 of the Agreement, subject to the
following conditions:

(i) The Executive’s 2020 annual bonus shall be subject only to the Company’s
achievement of the Company performance percentage component of the Company’s
bonus plan applied to all senior executives, and (to avoid doubt) shall not be
based on any individual performance component. For example, if the Board
determines the Company’s performance percentage for 2020 is 90%, Executive’s
2020 bonus amount (before application of d.(iii) below) shall equal ($538,200 x
50%) x 90%);

(ii) Notwithstanding anything in this Release to the contrary, the Executive’s
2020 bonus shall not exceed 100% of the Bonus Target, which is $269,100;

(iii) If the Employment Termination Date occurs prior to December 31, 2020, any
2020 bonus shall be prorated based on when the Employment Termination Date
occurs by multiplying the annualized bonus amount (as determined by the Company
as described in subsection d.(i)) by the following fraction: x/366, where x is
the number of days that have occurred in calendar year 2020 as of the Employment
Termination Dates; and

(iv) The Company shall pay Executive’s earned 2020 bonus (if any) in February or
March 2021, when the Company pays 2020 bonuses to other executives, but in no
event later than 75 days after December 31, 2020.

e. Special Incentive Bonus. Executive will continue to be entitled to receive
the Special Incentive Bonus as provided in Section 3 of the Agreement.

f. 2021 Bonus. Notwithstanding anything to the contrary in the Agreement
(including Section 3 of the Agreement) the Executive’s 2021 Bonus shall be
$269,100 (i.e., 50% of the Executive’s base salary) (the “2021 Bonus”). If the
Executive remains employed by the Company in calendar year 2021, the Company
shall pay the Executive the 2021 Bonus, but pro-rated based on when in 2021 the
Employment Termination Date occurs by multiplying the 2021 Bonus amount of
$269,100 by the following fraction: x/365, where x is the number of days that
have occurred in calendar year 2021 as of the Employment Termination Date. The
Company shall pay any such prorated 2021 Bonus in a lump sum on the same date
the Company pays the Severance Payment (as defined below).

g. Benefits. Except as expressly provided otherwise in this Release, the
Executive’s compensation and benefits shall cease on the Employment Termination
Date, subject to the terms of the Company’s benefit plans and applicable law.

h. Accrued Obligations. In connection with the Executive’s termination of
employment for any reason, the Company shall pay the Executive for: any earned
unpaid salary through the Employment Termination Date, any accrued but unused
vacation, any documented expenses properly incurred by the Executive on behalf
of the Company prior to any such termination and not yet reimbursed, and any
other earned wages required to be paid by applicable law.

2. Termination Benefits. Provided the Executive (i) complies with this Release
during the Transition Period, (ii) is not terminated by the Company for Cause or
due to death or Disability and does not resign without Good Reason (any such
termination, a “Non-Severance Termination”); (iii) as required by Section 8(f)
of the Agreement, resigns



--------------------------------------------------------------------------------

from any and all positions, including, without implication of limitation, as a
director, trustee or officer, that Executive then holds with the Company and any
affiliate of the Company; (iv) also as required by Section 8(f) of the
Agreement, returns all Company property and complies with any instructions
related to deleting and purging duplicates of such Company property; and
(v) reaffirms the terms of this Release so that the Release covers the period
between the date of this Release and the Employment Termination Date by signing
and returning the Certificate Updating Release of Claims attached as Exhibit A
hereto after the Employment Termination Date but no later than seven business
days after the Employment Termination Date, the Company will provide the
Executive with the following “Termination Benefits”:

a. Twelve (12) months of the Executive’s base salary rate (i.e., $538,200,
subject to applicable taxes), paid in a lump sum on the first Company payroll
date applicable to the Executive’s position that occurs after the Certificate
Effective Date (as defined in Exhibit A) (the “Severance Payment”); and

b. If elected, continuation of group health and dental plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and the Executive as in effect on
the Employment Termination Date until the earlier of (i) the date that is twelve
(12) months after the Employment Termination Date; and (ii) the date the
Executive becomes eligible for health benefits through another employer or
otherwise become ineligible for COBRA.

3. Consulting Services.

a. If the Employment Termination Date occurs prior to June 30, 2021, and if the
Executive’s termination of employment is not a Non-Severance Termination (but
rather is a termination by the Company without Cause or by the Executive for
Good Reason), the Executive agrees to provide Consulting Services (as defined
below) during the period between the Employment Termination Date and June 30,
2021 (the “Consulting Period”). “Consulting Services” means up to 10 hours per
calendar month of transition and advisory services as requested by Company’s
CEO, newly appointed CFO or General Counsel, including regarding manufacturing,
finance, investor relations, information technology, business development and
other areas, but in no case will the Company provide Material Non-Public
Information (“MNPI”) to Executive during the Consulting Period. Executive’s
access to the Company’s email, virtual private network and servers shall be
terminated on the Employment Termination Date. Such Consulting Services may be
provided by Executive during non-business hours so as not to interfere with
Executive’s post Employment Termination Date third-party employment obligations.
In consideration for the Executive’s agreement to provide such Consulting
Services during the Consulting Period, the Executive’s stock options shall
continue to vest during the Consulting Period, subject to the terms of the
Equity Documents. The Company may not terminate the consulting relationship
provided under this Section 3 prior to June 30, 2021 unless such termination is
for Cause.    The Executive agrees that all of the Executive’s obligations under
the Restrictive Covenant Agreement shall be extended throughout the Consulting
Period, such that, for example, the post-employment noncompetition and
nonsolicitation periods contained in the Restrictive Covenant Agreement shall
not begin to run on the Employment Termination Date, but rather shall begin to
run on the last day of the Consulting Period (i.e., June 30, 2021). The
preceding sentence is not intended to, and does not, limit the Executive’s
obligations under the Restrictive Covenant Agreement in any way.

b. To avoid doubt, the Executive shall not receive any cash consideration or any
other consideration for the Consulting Services. As provided in (and subject in
all respects to) the Equity Documents (including, without limitation, the
Executive’s right, upon his death or Disability while Executive is an Eligible
Participant (as defined in the Equity Documents) and has not been terminated by
the Company for Cause, to exercise Executive’s vested stock options within the
one year period following the date of his death or Disability if either event
occurs prior to June 30, 2021), in the event the Executive complies with this
Section 3, the Employment Termination Date occurs after December 31, 2020 and
the Executive is not terminated by the Company for Cause prior to June 30, 2021,
the Exercise Period for the Executive’s vested stock options as of June 30, 2021
will be extended for six months thereafter (i.e., until December 31, 2021).

c. The Executive will be entitled to indemnification, to the fullest extent
provided under the Indemnification Agreement, for actions taken or omitted to be
taken by the Executive on behalf of the Company in providing Consulting Services
during the Consulting Period.



--------------------------------------------------------------------------------

4. Release of Claims. Except as provided below, the Executive voluntarily
releases and forever discharges the Company, its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and fiduciaries of such plans, and the
current and former members, partners, directors, officers, shareholders,
employees, attorneys, accountants and agents of each of the foregoing in their
official and personal capacities (collectively referred to as the “Releasees”)
generally from all claims, demands, debts, damages and liabilities of every name
and nature, known or unknown (collectively, “Claims”) that, as of the date when
the Executive signs this Release, he has, ever had, now claims to have or ever
claimed to have had against any or all of the Releasees. This general release of
Claims includes, without implication of limitation, the release of all Claims:

 

  •  

relating to the Executive’s employment by and termination from employment with
the Company or any related entity;

 

  •  

of wrongful discharge or violation of public policy;

 

  •  

of breach of contract;

 

  •  

of discrimination or retaliation under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964;

 

  •  

under any other federal or state statute or constitution or local ordinance;

 

  •  

of defamation or other torts;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, whether under the Massachusetts Wage Act
or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

Notwithstanding anything to the contrary contained in this Release, Section 4 of
this Release does not include and will not preclude: (a) Executive’s rights or
claims under this Release, including, without limitation, any claims for breach
of the provisions of this Release or to enforce the provisions of this Release;
(b) claims for worker’s compensation benefits under applicable law; (c) any
claims arising solely after the execution of this Release; (d) any claims or
rights Executive may have to any vested benefits or vested rights under any
employee benefit, welfare, retirement and/or pension plans (the “Plans”),
subject to the terms of the applicable Plans, including, but not limited to,
Equity Documents, in each case except to the extent modified by this Release;
(e) any rights and/or claims Executive may have under COBRA; (f) claims for
unemployment compensation benefits under state law; (g) claims for reimbursement
of business expenses approved by the Company and incurred by the Executive prior
to the Employment Termination Date; or (h) rights, if any, to defense and
indemnification from the Company or its insurers for actions taken by Executive
in the course and scope of Executive’s employment with the Company, including
under the Indemnification Agreement.

5. Ongoing Obligations of the Executive. The Executive hereby reaffirms his
ongoing obligations to the Company under the Restrictive Covenant Agreement and
otherwise under the Agreement (the “Ongoing Obligations”), which Obligations are
incorporated herein by reference. As provided in Section 10 of the Agreement,
the Executive agrees that (i) if the Executive were to breach any of the
covenants contained in the Restrictive Covenant Agreement, in addition to the
Company’s other legal and equitable remedies, the Company may suspend or cease
any Termination Benefits to which the Executive might otherwise be entitled; and
(ii) any such suspension or termination of the Termination Benefits by the
Company in the event of a breach by the Executive shall not affect the
Executive’s ongoing obligations to the Company

6. Nondisparagement. The Executive agrees not to make any disparaging, critical
or otherwise detrimental statements to any person or entity concerning any
Releasee or the products or services of any Releasee. This nondisparagement
obligation shall not in any way affect the Executive’s obligation to testify
truthfully in any legal proceeding.



--------------------------------------------------------------------------------

7. Future Cooperation. The Executive agrees to cooperate reasonably with the
Company (including its outside counsel) in connection with (i) the
contemplation, prosecution and defense of all phases of any litigation about
which the Company believes the Executive may have knowledge or information; and
(ii) responding to requests for information from regulatory agencies or other
governmental authorities (together “Cooperation Services”). The Executive
further agrees to make himself reasonably available to provide Cooperation
Services at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this section to require the Executive to make himself available to
an extent that would unreasonably interfere with full-time employment
responsibilities that the Executive may have. Cooperation Services include,
without limitation, appearing without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company calls the Executive as
a witness. The Company shall reimburse the Executive for any reasonable travel
expenses (including, without limitation, lodging and meals) that the Executive
incurs due to the Executive’s performance of Cooperation Services, after receipt
of appropriate documentation consistent with the Company’s business expense
reimbursement policy

8. Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including Executive’s ability to provide documents or other information, without
notice to the Company, nor does anything contained in this Agreement apply to
truthful testimony in litigation. If Executive files any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
Executive’s behalf, or if any other third party pursues any claim on Executive’s
behalf, except for Termination Benefits to which the Executive is otherwise
entitled, Executive waives any right to monetary or other individualized relief
(either individually, or as part of any collective or class action); provided
that nothing in this Agreement limits any right Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.

9. No Assignment. The Executive represents that he has not assigned to any other
person or entity any Claims against any Releasee.

10. Right to Consider and Revoke Release. The Executive acknowledges that he has
been given the opportunity to consider this Release for a period of at least 21
days (the “Consideration Period”). In the event the Executive executes this
Release before the end of the Consideration Period, he acknowledges that such
decision was entirely voluntary and that he had the opportunity to consider this
Release until the end of the Consideration Period. To accept this Release, the
Executive shall deliver a signed Release to the Company’s CEO within the
Consideration Period. For a period of seven (7) business days from the date when
the Executive executes this Release (the “Revocation Period”), he shall retain
the right to revoke this Release by written notice that is received by the
undersigned Chiasma representative on or before the last day of the Revocation
Period. If it is not revoked pursuant to the preceding sentence, this Release
shall become effective and enforceable on the date immediately following the
last day of the Revocation Period (the “Effective Date”).

11. Section 409A; Section 280G; Section 4099.

a. Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by the Executive during the time periods set
forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not



--------------------------------------------------------------------------------

subject to liquidation or exchange for another benefit. To the extent that any
payment or benefit described in this Agreement constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Executive’s termination of
employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h). The Company
and the Executive intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

b. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the Executive’s benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Executive receiving a higher After
Tax Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(i) For purposes of this Section 11(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(ii) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 11(b) shall be made, at the Company’s expense, by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

12. Other Terms.

a. Legal Representation; Review of Release; Taxes. The Executive acknowledges
that he has been advised by the Company to discuss all aspects of this Release
with his attorney, that he has carefully read and fully understands all of the
provisions of this Release and that he is voluntarily entering into this
Release. All compensation and benefits described in this Release shall be
subject to applicable taxes and other lawful withholdings.

b. Binding Nature of Release. This Release shall be binding upon the Executive
and upon his heirs, administrators, representatives and executors.

c. Modification of Release; Waiver. This Release may be amended, only upon a
written agreement executed by the Executive and the Company.



--------------------------------------------------------------------------------

d. Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release (collectively a “provision”) is illegal, invalid or unenforceable,
such provision shall be enforced to the fullest extent permitted under
applicable law, the remaining provisions of this Release shall not be affected
thereby, and if applicable law does not permit the illegal, invalid or
unenforceable provision to be reformed and enforced, such provision shall be
severed from the remainder of this Release. In the event of such severance, the
remaining provisions of this Release shall be binding and enforceable; provided,
however, and for the avoidance of doubt, in no event shall the Company be
required to provide Termination Benefits or the other compensation or benefits
under this Release (subject to applicable law) if all or part of Section 4 of
this Release is held to be invalid or unenforceable.

e. Governing Law; Jurisdiction; and Interpretation. Except as expressly
otherwise provided in the Equity Documents or the Ongoing Obligations: (i) this
Release shall be deemed to be made and entered into in the Commonwealth of
Massachusetts, and shall in all respects be interpreted, enforced and governed
under the laws of the Commonwealth of Massachusetts, without giving effect to
its conflict of laws provisions; and (ii) the Executive and the Company submit
to the exclusive personal jurisdiction of the federal and state courts located
in the Commonwealth of Massachusetts in connection with any dispute between the
Executive and the Company or any claim related to any such dispute. The language
of all parts of this Release shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties.

f. Entire Agreement; Absence of Reliance. This Release constitutes the entire
agreement between the Executive and the Company and supersedes any previous
agreements or understandings between the Executive and the Company, except the
Indemnification Agreement, Equity Documents, the Ongoing Obligations and any
other obligations specifically preserved in this Release, including, without
limitation, the terms and conditions of the Agreement that survive following the
Effective Date of this Release or the Employment Termination Date and that are
not amended by this Release. The Executive acknowledges that he is not relying
on any promises or representations by the Company or the agents, representatives
or attorneys of any of the entities within the definition of Company regarding
any subject matter addressed in this Release.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release effective on the date
and year first above written:

 

CHIASMA, INC. By:  

/s/ Raj Kannan

  Raj Kannan   Chief Executive Officer

September 30, 2020

Date

/s/ Mark J. Fitzpatrick

Mark J. Fitzpatrick

September 30, 2020

Date



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE UPDATING RELEASE OF CLAIMS

The Executive hereby acknowledges and certifies that the Executive entered into
the Release, to which this Certificate is attached. Capitalized but undefined
terms in this Certificate are defined in the Release. Pursuant to the Release,
the Executive is required to sign this “Certificate,” which updates the release
of claims in the Release, in order to receive the rights, monies and benefits
provided under Sections 1, 2 and 3 of the Release. For this Certificate to
become effective and for the Executive to receive such severance benefits, the
Executive must sign this Certificate after the Employment Termination Date but
no later than seven business days after the Employment Termination Date. The
Executive will not sign this Certificate before the Employment Termination Date.
Subject to the foregoing, the date the Executive signs this Certificate is the
“Certificate Effective Date.” The Executive further agrees as follows:

 

  1.

A copy of this Certificate was attached as an Exhibit to the Release.

 

  2.

In consideration of the rights, monies and benefits described in the Release,
for which the Executive becomes eligible only if the Executive signs this
Certificate, the Executive hereby extends the release of claims set forth in the
Release, subject to all terms and conditions contained in the Release, to any
and all Claims that arose after the date the Executive signed the Release
through the date the Executive signs this Certificate.

 

  3.

The Executive has carefully read and fully understand all of the provisions of
this Certificate, knowingly and voluntarily agrees to all of the terms set forth
in this Certificate, and acknowledges that in entering into this Certificate,
the Executive is not relying on any representation, promise or inducement made
by the Company or its officers, directors, employees, agents or other
representatives with the exception of those promises expressly contained in this
Certificate and the Release.

 

  4.

The Executive also represents that the Executive has not been subject to any
retaliation or any other form of adverse action by any Releasee for any action
taken by the Executive as an employee or resulting from the Executive’s exercise
of or attempt to exercise any statutory rights recognized under federal, state
or local law. The Executive agrees that, except for payments and benefits due
under the Release upon execution of this Certificate, the Executive has been
paid all unpaid wages and other compensation owed to the Executive as of the
Employment Termination Date. The Executive also agrees that as of the date
Executive signs this Certificate none of the Executive’s rights have been
violated under any statute, common law or Company policy, program or agreement.
The Executive represents that the Executive has reported any and all workplace
injuries that the Executive suffered during the Executive’s employment, if any,
to the Company before executing this Certificate.

 

  5.

The Executive agree that this Certificate is part of the Release.

 

  Accepted and Agreed:                  

 

                                Mark Fitzpatrick       Date   